DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.

Applicants' arguments, filed October 3, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Objections

Claims 5, 20 and 21 are objected to because of the following informalities: in each claim, a size limitation lacks a space between the number and the unit and a space should be present. For example, “30nm” in claims 20 and 21 should be “30 nm” Appropriate correction is required.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In claim 15, the slurry comprises about 70% water, about 28% liquid filled particles and about 2% liquid polymer and that composition is subjected to the sonication parameters in claim 16 of about 20 kHz for about 30 minutes at 25°C. Each of these claims broadens the composition and sonication parameters beyond what was disclosed in the application as originally filed. ¶ [0036] of the PGPub of the instant application recites sonication for 30 minutes at 20 kHz and 25°C of a slurry comprised of 70% water, 28% liquid filled particles and 2% liquid polymer. With the exception of the temperature, each of the claimed values is broadened by the use of the “about” in front of each value that was not there in disclosure as originally filed. Therefore each of these claims contains new matter.
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of these claims requires the polymer used to coat the particle “anchors to a portion of the surface pores”. A relevant definition of “anchor” in this context would be “to fix or fasten; affix firmly” (see definition 13 on p 2 of definition of “anchor” from dictionary.com, accessed December 1, 2022). A relevant definition of “pore” would be “a minute opening or orifice” (definition 1 at bottom of p 3 of the definition of “pore” from dictionary.com, accessed December 1, 2022). Neither this phrase nor these words were defined or further explained in the disclosure of the instant application. By definition, a pore is opening or hole that signified the absence of material (such as the material comprising the core particle). Yet the claim is requiring that the polymer be anchored, or in other word fixed or fastened firmly, to empty space. Even if the pores were filled with an oil-containing, liquid, it is not understood how the polymer coating can be anchored to nothing or an oil containing liquid and any linkage would not seem to firmly affix the polymer to the pore. Polymeric materials could be anchored to a particle that contains pores although such a structure does not appear to be disclosed by the application as originally filed. As it is not understood what structure is required by each of these claims in which polymer must be anchored to at least a portion of the surface pores, the metes and bounds of the claims cannot be determined. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5 – 8, 14 – 16 and 18 – 21 were rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2006/0165740) in view of Wierenga et al. (US 4,954,285) and Lee et al. (WO 2015/157685). This rejection is MAINTAINED for the reasons of record set forth herein.
Frank discloses a perfume delivery system of insoluble carrier particles with surface silanols that have been grafted to impart a long-lasting fragrance (whole document, e.g. abstract). The delayed release can impart the treated fabric with a long lasting fragrance that starts out with a moderate level of fragrance intensity that is not perceived as offensive (¶ [0004]). Finely divided silica can serve as carrier particles for perfume oils (¶ [0005) and among the discloses suitable fragrant compounds are fragrant naturally occurring plant and animal oils (very end of ¶ [0037]). Preferably the carrier particles are inorganic particles such as silica (¶ [0016]), which the instant application identifies as suitable hydrophilic particle materials for the instant method. The particle sizes range from 0.1 – 10 µm but can also be 10 – 100 µm (¶ [0019]). Smaller particles are preferred if a liquid formulation with low viscosity is to be used (¶ [0019]). A grafting reaction is used to prepare a permanent covalent between the organosilane of the coating to the surface of the carrier particles (¶ [0020]). The backbone of this polymer is hydrophobic and the additional functional groups such as alkoxide or hydroxide that are present (¶ [0020]) read on hydrophilic pendant groups of the instant claims. It is preferred that the carrier particle have a hydrophilic surface that will be wetted upon contact with water as such particles have the advantage of being easily dispersed in aqueous formulations (¶ [0025]). The fragrance is applied to the carrier particles in the liquid state either as such or as a solution in one or more suitable solvents (¶ [0036]). In this method, the particles are contacted with the fragrance, that can comprise oil ingredients, after reaction of the water insoluble carrier particles with an organosilane and at least one polymer carrying positively charged functional groups to the carrier particles (¶¶ [0039] – [0042]). The prepared particle can be added to compositions such as liquid or gel laundry detergent compositions (¶ [0088]), various personal care products or cleansers such as toilet bowl cleaners (¶ [0111]).
Loading the carrier particles with an absorbed liquid prior to coating is not disclosed.
Wierenga et al. discloses perfume particles that are particularly useful when incorporated into fabric softener compositions formed by adsorbing a perfume composition onto a silica particle (whole document, e.g., abstract). Addition of perfume oil into the softener matrix creates an unstable condition due to the free migration of the perfume oil (col 2, ln 47 – 50). The perfume oil adsorption is affected by particle size and surface area (col 3, ln 7 – 9). The silica particles have a particle size of from about 0.001 micron (1 nm) to about 15 microns (col 3, ln 53 – 66). Preferably, the perfume silica particles release perfume when they are wetted (col 4, ln 53 – 61). The small particle can have an inner core and an outer coating which protects the inner core (col 5, ln 23 – 32) and the coating materials are preferably substantially water-insoluble (col 8, ln 40 onward). In the examples, silica particles are present in a fluid bed state and the perfume added into the fluid bed of silica gel until all the perfume has been applied (Example I, col 13). After application of the perfume, a molten (liquid) formulation of fabric softener is applied, followed by coating using a Wurster coater (Example IV, col 14 – 15). The coating is present in an amount of from about 2% to about 30%, preferably about 3% to about 15% by weight of the particle (col 9, ln 9 – 12).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to load the porous particles with perfume prior to coating. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04) and Wierenga et al. discloses that silica particles can be coated after loading. Therefore it would have been obvious to prepare particles as in Frank but to load them with perfume prior to coating. Such a step may allow for greater loading as uncoated particles are loaded, rather than requiring the perfume to get through the coating layer to load the particles. The perfume/fragrant compound can comprise oils, reading on the hydrophilic core particles having an oil-containing liquid absorbed therein. Coatings can act to delay the release of the perfume, so the person of ordinary skill in the art would reasonably expect that such coatings will also prolong the time it takes to load the particles after coating. There is no evidence of record that the silica particles of the prior art do not comprise a network of micropores extending from the surface through the core. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 Frank discloses that the perfume can be applied as is or in suitable solvents. The person of ordinary skill can readily select the desired perfumes and prepare liquids of these ingredients as is or in suitable solvents, which depending on the solubility of the perfumes can either be aqueous based or oil based. Part of the reason for coating is to prepare particles that can disperse in aqueous formulations, and therefore it would be obvious to prepare such an aqueous formulation using the coated particles that will disperse in aqueous compositions.
The application of ultrasonic energy to coat the particles is not disclosed.
Lee et al. discloses a method of forming a coated particle with a dual layer, hydrophilic and hydrophobic coating wherein the mixture is sonicated to coat the particles (whole document, e.g., abstract). The hydrophobic polymer in the outer layer contains branched moieties that penetrate through the inner (hydrophilic) layer to anchor that inner layer onto the surface of the core particle (¶ [009]). The catholyte forms the inner layer and the core particles can be added to an aqueous solution along with the hydrophobic polymer and sonicating the aqueous solution to form a coated particle (¶ [010]). The core particle can be porous and either water soluble or water insoluble (¶ [017]). Exemplified materials for the hydrophobic polymer outer layer including silicones that have dangling branched reactive alkoxyl moieties that penetrate through the inner layer to the core particle but the hydrophobic polymer is not limited to such silicone polymers (¶ [029]). Sonication refers to the act of applying sound energy to agitate particles in a sample, to form one or more coatings on the surface of a nano-particle and since ultrasonic frequencies (i.e., >20 kHz) are usually used, the process is also known as ultrasonication or ultra-sonication (¶ [021]). 20 kHz cycles with sonication for about 10 minutes to about 2 hours, preferably about 15 minutes to about 1 hour, can be used (¶ [022]). 30 minutes for the sonication time was used in example 1 with a composition comprising 20% of the catholyte composition and 20% of the particles, that was further treated with 95.24% of the particles and the remainder being the silicone polymer material (¶ [036] onward) The resultant coated particles are separated from any residual polymer by centrifugation and then dried (¶ [022]). The coated particles can be added directly to any type of topical composition or formulation, such as emulsions, liquids, or suspensions (¶ [033]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use sonication to encapsulate the particles of Frank that were loaded with an oil-containing liquid as taught by Wierenga et al. when the particles to be coated are in an aqueous solution the polymer during the sonication step. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Lee et al. discloses that encapsulation of particulate material using a silicone polymer can be brought about using sonication, with the silicone polymers interacting with the nanoparticle core. The choice of encapsulation methods from those that are known in the art, such as sonication as taught by Lee et al., is within the skill of the person of ordinary skill in the art and there is no evidence that the particular encapsulation method used provides unexpected results. The aqueous solution comprising water, the core particle and polymer reads on the slurry of claim 20.
As to the limitation in each independent claim of the coating having a thickness of about 10 nm to about 30 nm, the coating thickness is a parameter that one of ordinary skill in the art would routinely optimize. The coating of Frank plays an important role in providing the delayed release of the perfume to provide a long-lasting fragrance effect. Wierenga et al. provides guidance as to amounts of coating that should be applied but are given as a weight percent without specifying the thickness of the resulting coating, that will in part depend on the size of the core particle and the amount of coating material added. Given that guidance and the desire for a long lasting fragrance, the person of ordinary skill in the art would optimize the thickness of the coating applied to provide long lasting release of a desired time period. The coating should be sufficiently thick to provide the desired long lasting release but not so thick that there it does not provide the desired initial moderate level of fragrance intensity disclosed by Frank. Applicants do not present any evidence showing the criticality of the claimed coating thickness range.
Independent claims 20 and 21 are separate independent claims with slightly different steps but those steps overlap significantly with those of claim 1 as the sonicating step of claim 20 and the encapsulating step of claim 1 are rendered obvious by the above combination of applied prior art. Claim 21 is broader than either claim 1 or claim 20 in this particular aspect as sonication is not required, only contacting the core and polymer to encapsulate and when the sonication step is used, the materials must necessarily be contacted with one another as required by claim 21.
Both claim 20 and 21 have language regarding anchoring of the polymer to a portion of the pores and the behavior of the polymer in relation to those pores in the presence and absence of water. Such behavior is determined by the materials that are applied and structure of the underlying particles. The coating materials of Frank graft to the surface of the porous particle and even when the particles are loaded with perfume, that material will occupy the at least a portion of pores of the material, including those some that are on the surface of the particle. But there is no evidence of record that loading of the porous material with perfume before coating results in the complete coverage of the entirety of the surface such that no grafting could take place. Only a reasonable and not absolute expectation of success is required for a prima facie case of obviousness. The person of ordinary skill in the art would reasonably expect that surface silanols would be present even in the presence of loading of the particles such that the particles could be coated. A silicone backbone polymer with pendant hydrophilic groups is used in Frank and required by the claims, which determines the behavior in the presence and absence of water and there is no evidence of record that the product of Frank would not exhibit such behavior in the presence and absence of water.

Applicant traverses this rejection on the grounds that the inventors have advantageously found a delayed release system that relies on encapsulation and association with water to block release of the liquid. 10 – 30 nm thick coatings are needed for proper delayed release characteristics. None of the references suggest the claimed method with formation of a coating about 10 to about 30 nm thick. Modification of Frank to encapsulate a particle already loaded with liquid would not have been obvious. 
These arguments are unpersuasive. As discussed above, the applied prior art does not disclose the coating thickness in nanometers. However, sufficient coating to provide the delayed release and weight percentage amounts for the coating are disclosed. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141(II)(C). Given the information explicitly disclosed in the prior art and the knowledge of the person of ordinary skill in the art, the thickness of the coating that allows for the delated release of the fragrance would be optimized. There is no evidence of record as to the criticality of the claimed ranges. Conclusory statements are present in the specification but no evidence in support of the statements as to the criticality of the claimed range is currently of record.
Applicant also argues that based on Frank, the skilled person would understand that it is the mixture of polymer and graft modified particles that results in an associate [sic] with the fragrance that improves retention of fragrance on fabrics. Nothing in Frank or Wierenga would lead the skilled person to expect the benefits of improved retention given the explicit method of Frank. Frank does not simply teach simply coating but a grafting reaction that must be performed to associate the organosilane with the particle. As there is no encapsulating coating, there can be no coating thickness and the organosilane is only 2 – 20 carbon atoms and there is no intention to form a coating, let alone one 10 – 30 nm thick. A skilled person would not reasonably expect that a grafting reaction could be performed without adversely affecting the liquid loading of silica particles or the grafting particles themselves. The encapsulation of Wierenga is completely distinct from the grafting reaction in Frank as Wierenga is designed to entirely cover the particle and the fragrance thereon while the grafting reaction of Frank requires access to surface silanols. Spray coating with fragrance prior to would necessarily result in silanol groups on the surface being covered by fragrance, which would be detrimental to the grafting process. Even if a grafting process could re-expose the silanol groups, such exposure would adverse effect [sic] the amount of fragrance on the surface, resulting in removal of at least some fragrance. The person of ordinary skill in the art would reasonably expect a detrimental effect on the grafting process, amount of fragrance or at the very least see it as requiring additional processing steps to expose the silanol groups without any benefit taught in the applied combination to doing so.
These arguments are unpersuasive. That the method of Frank does not result in encapsulation is not understood as without a complete coating to contain the fragrance, the delayed release characteristic would not be achieved. The arguments presents conclusions but does not set forth the rationale or evidence supporting the conclusion that the delayed release characteristics of Frank are achievable without the presence of a coating or that application of perfume to the porous substrates in Wierenga will results in complete coverage of the silica surface groups. That Frank does not use the word “encapsulate” or other forms of this word thereof does not mean that the particles are not encapsulated. The process used in Frank will result in coating or encapsulation of the porous core particle. If only a partial coating was present, due to the porous nature of the underlying particle, fragrance contained in one part of the particle can migrate and be quickly released from uncoated areas. Attention is directed to Figure 1 of Giaume et al. (Langmuir, 2008), p 1624, col 2, ¶ 3 and figure 1 Mignot et al. (Chem Eur J 2013) and p 5575, col 1, ¶ 1 of Yu et al. (J Poly Sci A, 2010) in which silicones coat or encapsulate a core particle. Note also the discussion of coating (or encapsulating) in the applied Lee reference of the silicones that have dangling branched reactive alkoxyl moieties penetrating to the core particle through the inner coating layer. That some fragrance might be removed from the surface does not patentably distinguish the instant claims which do not require any particular amount of oil containing liquid. Claim 1 requires that the oil-containing liquid is absorbed therein and can be present in surface or non-surface pores. Thus the person of ordinary skill in the art would have a reasonable expectation that a porous substrate, either loaded or unloaded with fragrance, can be coated with siloxane backbone polymers using a variety of methods such as sonicating or spray coating amongst others. The comment that spray coating will necessarily result in the surface silanol groups being covered is also not understood. The materials in Wierenga are porous, just as those in Frank (as the pore volume of the particles is specified at col 4, ln 19) and the perfume is adsorbed onto the particles (e.g., col 2, ln 5 – 7). Just as spraying water onto a kitchen sponge results in absorption of water into the sponge, spray coating of the perfume in Wierenga does not mean necessarily result in complete coverage of all silanol groups as the once in contact with the porous silica particles in Wierenga, the perfume will adsorb to fill the pores of material leaving at least a portion of the silica particles exposed. Lee et al. discloses that a silicone outer coating can reach the core particle through the inner coating layer as well. 
Applicants state that Lee and Miyanaga add nothing of relevance to the foregoing.
As discussed above, the explicit and implicit teachings of the all applied prior art documents in combination with the knowledge of the person of ordinary skill in the art renders obvious a coating of sufficient thickness to provide the desired delayed release fragrance effect for the composition of Frank as discussed in greater detail above. The perfume can be applied before or after coating of the particles and that coating can be performed using sonication as taught by Lee et al. Miyanaga et al. [see below] teaches polymers with silicone backbones as required by dependent claims 3 and 4 and such polymers would also exhibit the required behavior in the presence and absence of water as explicitly stated in claims 20 and 21.

Claim(s) 3, 4, 20 and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Frank, Wierenga et al. and Lee et al. as applied to claims 1, 3, 5 – 8, 14 – 16 and 18 – 21 above, and further in view of JP 2009-012996 (JP’996; Derwent abstract and machine translation accompanied October 10, 2018 Office Action) and Miyanaga (US 7,655,744). This rejection is MAINTAINED for the reasons of record set forth herein.
Frank, Wierenga et al. and Lee et al. are discussed above.
The use of silicone backbone polymer with polyglycerol pendant groups is not disclosed.
JP’996 discloses porous fine particles with a to-be-supported substance that is covered with a hardenable compound or high molecular weight compound that is discharged according to specific extrinsic factors (1st ¶ of Derwent abstract). The porous fine particles can be inorganic materials such a silicon dioxide (silica), calcium silicate, apatite, alumina, zeolite, phosphate and/or carbonate (middle of p 2 of Derwent abstract). Among the possible to be supported substances are fragrances, functional substances, pharmaceuticals, enzymes and/or bioactive solvent (p 2, bottom portion from Derwent abstract). Silicone resins are among the disclosed hardenable compound or high molecular weight compound (¶ bridging p 2 – 3 of Derwent abstract). The silicone resin may include self-crosslinking or addition polymerization (p 3 of translation, ¶ 4). In the examples, porous silica particles were prepared, the substance to be loaded to coloring agent bisphenol A was prepared in a solution with methyl ethyl ketone as the solvent and allowed to fully penetrate the porous silica particles followed by addition of acrylic resin solution to encapsulate the silica particles (p 3 of translation, example 1). 
Miyanaga discloses a branched polyglycerol-modified silicone, which reads on a silicone backbone polymer with polyglycerol pendant groups that are useful as an ingredient for cosmetics, fabric processing agents and the like (whole document, e.g., abstract and col 1, ln 16 - 19). While silicones provide advantages of low intermolecular interactions, low reactivity, no toxicity or irritation, low friction coefficient, high lubricity, low viscosity, high plasticity and high insulation, there are also disadvantages such as being less compatible with aqueous solvents due to the high hydrophobicity, extremely poor wettability and adsorptivity onto the surface of highly polar inorganic compounds, air, skin, fabrics and other substrates (col 1, ln 23 – 33). The preferred embodiments relates to novel hydrophilic silicone compounds for use in wide areas that are less irritating, less yellowing and superior in wettability and adsorptivity to various media while having high hydrophilicity and the advantages inherent in silicones all together (col 3, ln 33 – 38).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate use the branched polyglycerol-modified silicones of Miyanaga to encapsulate porous particles as in Frank that have already been contacted with the perfume ingredient as in Wierenga et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because JP’996 discloses that such particles can be encapsulated in materials such as silicone resins after loading and the materials of Miyanaga will provide for a more hydrophilic coating without losing the inherent advantages of silicone materials. Based on the silicones materials used in Lee et al. the person of ordinary skill in the art would reasonably expect that such materials would also be usable to prepare an encapsulating coating using sonication as disclosed by Lee et al.

Applicant does not present any arguments regarding JP’996 from the Examiner to address herein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618